Case 2:15-cv-06225-JS-AYS Document 92 Filed 04/24/20 Page 1 of 1 PageID #: 587




                                                                   April 24, 2020

Hon. Anne Y. Shields
U.S. Magistrate Judge
U.S. District Court, E.D. New York
Long Island Federal Courthouse
Central Islip, NY 11722
Via ECF


               Re: Stanley Park Tenants Association v. Fair Housing Development Fund, Inc.
                   CV-15-6225 (JS) (AYS)

Dear Magistrate Judge Shields:

        Pursuant to Your Honor’s Order, please consider the following as the parties’ joint status
report in the above-referenced matter. The parties are in the process of responding to the
supplemental requests for production of documents as identified during the course of depositions
and request until May 26, 2020 to respond to said demands.

       Defendants note that all depositions have been completed. On January 13, 2020, defendants
served a post-deposition demand for documents from Danielle Willis. On February 12, 2020, they
served a post-deposition demand for documents from Caroline Rafenski. Those are the only
outstanding requests for the production of documents that have been served. Defendants have not
yet received a response. Additionally, the defendants plan to move for summary judgment
following the completion of discovery, and, at the appropriate time, wish to propose a briefing
schedule.

       Thank you for your consideration of this application.


Very truly yours,

/s/ Harriet A. Gilliam

Harriet A. Gilliam, Esq.

HAG: hs



cc: Counsel of record via ECF
